                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 ANDRE NELSON-EL,

                           Plaintiff,

                          v.                                 CAUSE NO.: 3:19-CV-300-JD-MGG

 MARLENE ELKINS-WATTS, et al.,


                          Defendants.

                                        OPINION AND ORDER

        Andre Nelson-El, a prisoner without a lawyer, initiated this lawsuit by filing a

complaint and a motion for a preliminary injunction. ECF 1, ECF 4. He later filed two

motions to amend seeking leave to add several evidentiary documents. ECF 5, ECF 6.

The court will grant the motions, which have been construed as a request to supplement

his motion for injunctive relief, and has considered those documents accordingly in

evaluating his claims.1 “A document filed pro se is to be liberally construed, and a pro

se complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,




        1 Nelson-El also recently filed three affidavits with approximately fifty (50) pages of hand-written
factual assertions purportedly in support of his original claims. ECF 7, ECF 8, ECF 9. To the extent those
assertions fall within the scope of his complaint, the court has considered them and will address any
relevant facts below. However, to the extent Nelson-El makes unrelated claims against different
defendants and wishes to sue them as well, he must do so in separate lawsuits. “Unrelated claims against
different defendants belong in different suits . . . .” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see
also Owens v. Evans, 878 F.3d 559, 566 (7th Cir. 2017).
the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

        Nelson-El has sued three defendants for injunctive relief and monetary damages

related to his participation in the Recovery While Incarcerated drug rehabilitation

program (the Program) at the Westville Correctional Facility (WCF). Nelson-El begins

by alleging his First Amendment rights were violated when he was removed from the

Program in retaliation for speaking out against the way it is being run. “To prevail on

his First Amendment retaliation claim, [the plaintiff] must show that (1) he engaged in

activity protected by the First Amendment; (2) he suffered a deprivation that would

likely deter First Amendment activity in the future; and (3) the First Amendment

activity was at least a motivating factor in the Defendants’ decision to take the

retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation marks

and citations omitted). “Inmates retain a First Amendment right to complain about

prison staff, whether orally or in writing, but only in ways consistent with their status

as prisoners.” Caffey v. Maue, 679 Fed. Appx. 487, 490 (7th Cir. 2017) (citing Turner v.

Safley, 482 U.S. 78, 89–90 (1987); Watkins v. Kasper, 599 F.3d 791, 796–97 (7th Cir. 2010)).

        Nelson-El alleges he approached Marlene Elkins-Watts (Watts),2 the Program’s

director, in July of 2018 with concerns that other inmates she had assigned to high-level

positions within the Program were spreading false rumors about his suspected drug



        Although Nelson-El initially lists her as Marlene Elkins-Watts, he refers to her simply as Watts
        2

throughout the rest of his complaint, so the court will follow suit.


                                                    2
use. In response, Watts accused Nelson-El of “dividing staff against each other” and

breaking protocol by not first addressing those concerns with his primary counselor,

Alexandria Bucher. ECF 2 at 4. Watts verbally berated Nelson-El and ultimately

terminated his unofficial mentorship position due to this alleged breach.

      Then, in August of 2018, during a question and answer session following a

lecture given by Bucher to inmates of the Program as part of a group therapy session,

Nelson-El publicly voiced his general concerns related to Watts’s enforcement of

various Program disciplinary policies. Specifically, Nelson-El expressed his opinion that

Watts’s practice of “mass punishing and obviating everyone’s recovery plan” due to the

actions of a select few was arbitrary, violated IDOC policy, ran afoul of proper due

process, and “created a hostile environment amongst the [Program inmates].” ECF 2 at

6. Bucher informed Watts that he had done so later that afternoon, falsely indicating

that Nelson-El had also told her to “shut up” when she attempted to interrupt him. Id.

Watts responded by using profane and threatening language to verbally berate all of the

inmates involved in the Program, and she specifically confronted Nelson-El to

reprimand him for publicly questioning her directorial decisions. According to Nelson-

El, Watts removed him from the Program the next day in retaliation for expressing

those concerns. As a result, he was reclassified and moved to the “worst section of the

prison” which was run by Watts’s husband, a unit team manager and correctional

officer at WCF. ECF 2 at 8. He was also restricted from participating in the Program for

180 days and prevented from getting an institutional job for 90 days. Shortly after the

incident, Watts impeded and censored Nelson-El’s access to the mail and kiosk systems


                                            3
so that he had difficulty communicating with his family or writing letters with his

concerns about the Program to Watts’s supervisor. Nelson-El admits, however, that his

letters have “recently” been received and answered by the Assistant Director of

Addiction Recovery Service. ECF 2 at 9.

       Based on these allegations, Nelson-El has stated a claim for First Amendment

relation against Watts in her individual capacity for compensatory and punitive

damages stemming from Nelson-El’s August 2018 removal from the Program.

       Additionally, Nelson-El, who is African-American, alleges Watts violated his

Fourteenth Amendment rights when she applied different standards to the removal

process because of his race. “Unless it is narrowly tailored to serve a compelling state

interest, racial discrimination by state actors violates the Equal Protection Clause of the

Fourteenth Amendment.” DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir. 2000). “A plaintiff

asserting an equal protection violation must establish that a state actor has treated him

differently than persons of a different race and that the state actor did so purposefully.”

Id.

       Nelson-El claims that, after Watts discovered he had aired his grievances during

the group therapy session, she removed him from the Program without warning based

on those accusations alone and later precluded him from getting back in. On the other

hand, Caucasian inmates who “actually got into trouble” for similar or worse violations

of Program rules were given warnings before being removed and were allowed to “get

right back into the [P]rogram without any problems.” ECF 2 at 10. He witnessed Watts

allow Caucasian workers to rotate back into high-ranking positions—receiving second


                                             4
and third chances even after they had been terminated initially—but African-Americans

were not afforded that option. Giving Nelson-El the inferences to which he is entitled at

this stage, the complaint plausibly suggests Watts applied different standards to the

removal process and refused to allow Nelson-El back into the Program on the basis of

his race, which states a claim under the Equal Protection Clause of the Fourteenth

Amendment. He may proceed against Watts in her individual capacity for

compensatory and punitive damages on this claim.

       That said, while Nelson-El repeatedly references Watts’s use of profane,

derogatory, and racially insensitive language and her tendency to promote, condone,

and/or ignore the discriminatory behavior of Caucasian inmates within the Program,

these allegations do not state a claim. “[H]arassment, while regrettable, is not what

comes to mind when one thinks of ‘cruel and unusual’ punishment.” Dobbey v. Ill. Dep’t

of Correction, 574 F.3d 443, 446 (7th Cir. 2009) (noting that the behavior of a Caucasian

guard who hung a noose from the ceiling and made “crazy” eyes at an African-

American inmate fell “well short” of violating the Constitution). Although it is

“unprofessional and deplorable,” using racially derogatory language does not violate

the Constitution. DeWalt, 224 F.3d at 612 (“Standing alone, simple verbal harassment

does not constitute cruel and unusual punishment, deprive a prisoner of a protected

liberty interest or deny a prisoner equal protection of the laws.”).

       As to Bucher, Nelson-El has not plausibly alleged facts demonstrating she

deprived him of any First or Fourteenth Amendment rights. Nelson-El complains

Bucher broke the Program’s conduct rules when she interrupted him while he was


                                             5
trying to express his concerns during the question and answer session, violated his

confidentiality rights by relaying those concerns to Watts without his consent, and

fabricated “material facts” when she informed Watts he had told her to shut up. But

violating the Program’s rules does not implicate First Amendment concerns. See Scott v.

Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (“42 U.S.C. § 1983 protects plaintiffs from

constitutional violations, not violations of state laws or, in this case, departmental

regulations and police practices.”). Moreover, nothing in the complaint suggests she

participated in any form of racial discrimination. See George v. Smith, 507 F.3d 605, 609

(7th Cir. 2007) (“Only persons who cause or participate in the [Constitutional] violations

are responsible.”). Thus, the claims against Bucher will be dismissed.

        Finally, Nelson-El asserts claims against Watts and Warden Sevier for an

injunction ordering “defendants not to discriminate [any] more against opposite races

and no longer use retaliatory actions against Nelson-El.” ECF 2 at 13. Similarly, his

motion for injunctive relief—which the court has analyzed in conjunction with his

complaint—requests the enforcement of “equitable treatment” within the Program and

the cessation of retaliation and/or discrimination by Watts and her “connections.”3 ECF




         3 Nelson-El’s motion also requests an order directing Watts to “credit him the appropriate time

and accolades for the time he spent in the Program” and Watts’s temporary removal as director of the
Program. ECF 4 at 5. Even generously construing these requests as part of his complaint, he has not stated
a claim for injunctive relief. As to the vague reference to “time and accolades,” Nelson-El has not
adequately explained what it is that he has lost or how it could be restored. Likewise, temporarily
removing Watts from her position as director of the Program would run afoul of the Prison Litigation
Reform Act because doing so would not be the least intrusive means to correct the alleged issues. See
Westefer v. Neal, 682 F.3d 679, 681 (7th Cir. 2012) (internal quotation marks omitted); see also 18 U.S.C. §
3626(a)(1)(A).

        .


                                                     6
4 at 5. A complaint states a claim for equitable relief when there is a non-conjectural

likelihood of “substantial and immediate irreparable injury, and the inadequacy of

remedies at law.” City of Los Angeles v. Lyons, 461 U.S. 95, 103 (1983) (citing O’Shea v.

Littleton, 414 U.S. 488, 502 (1974)). “[P]ast wrongs do not in themselves amount to that

real and immediate threat of injury . . . .” Id. (citing Rizzo v. Goode, 423 U.S. 362 (1976)).

To justify injunctive relief, the threat of irreparable injury must be real, substantial, and

immediate as opposed to speculative. Id. at 106–111. If a plaintiff does not allege that he

is “realistically threatened” by a repetition of events from which he suffered a past

harm, “then he has not met the requirements for seeking an injunction in federal court,

whether the injunction contemplates intrusive structural relief or the cessation of a

discrete practice.” Id. at 109.

       Here, with regard to potential future discrimination, the court notes that Nelson-

El is no longer a participant in the Program. His complaint does not suggest that he

currently interacts with Watts, her staff, or any of the trustee inmates in the Program.

He does not request reinstatement to the Program as a form of injunctive relief. Thus, it

is not reasonable to infer that he will be subjected to additional discrimination by Watts.

And, although his recently filed affidavits describe what he refers to as systemic

discrimination, nepotism, and cronyism at WCF and set forth a litany of new, unrelated

issues within the prison that he attributes generally to racism, he does not plausibly link

any of those allegations to Watts in a way that would serve to establish a realistic, non-




                                               7
conjectural threat of future discrimination.4 ECF 7, ECF 8. As such, Nelson-El’s fears of

future discrimination at the hands of or by behest of Watts are little more than

speculation and do not provide a basis for injunctive relief. See City of Los Angeles, 461

U.S. at 106–111 (irreparable injury must be real, substantial, and immediate).

        Turning to Nelson-El’s fears of future retaliation, even with regard to First

Amendment retaliation cases—which recognize the dangers of chilling speech and

generally presume irreparable harm flowing from it—the Seventh Circuit has

acknowledged that vague, uncertain retaliatory conduct is not appropriate for

injunctive relief. See Capeheart v. Terrell, 695 F.3d 681, 685–86 (7th Cir. 2012). In Capeheart,

the court declined to reach the merits of the plaintiff’s claim for prospective relief

because it was “too speculative, the prospect of similar harms too remote.” Id. at 684–85.

Noting that she had not shown she was in “immediate” danger of suffering future

injuries, the court stated:

        We are concerned about [the plaintiff’s] speech being chilled, but we cannot
        entertain her claim based on her outlook alone; we must find a solid basis
        for her apprehension in the record. . . . [W]e recognize that [her] retaliation
        claims are serious, and our intention is not to belittle them. The question for
        us now, however, is whether the prospect of retaliation by [the defendants]
        is more than conjecture. We conclude that it is not.

Id. at 685–86.




         4 Again, as noted in footnote 1 above, if Nelson-El believes he has claims against different

defendants based on unrelated matters, he may bring them before the court in a separate lawsuit. George
v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Owens v. Evans, 878 F.3d 559, 566 (7th Cir. 2017).




                                                    8
       In this case, Nelson-El alleges he was retaliated against by Watts when he was

removed from the Program and transferred into the worst section of the prison.

However, his complaint does not mention any additional acts of retaliation related to

that reclassification in the nearly eight months between the original incident and the

filing of the instant lawsuit. As noted above, the allegations of discrimination and issues

within the prison as a whole described in his affidavits do not provide a solid basis for

Nelson-El’s fears of future retaliation by Watts. See City of Los Angeles, 461 U.S. at 109 (if

no allegations of realistic threats “by a repetition of events from which he suffered a

past harm“ are made, then injunctive relief is not warranted). Nelson-El also alleges his

kiosk and mail accounts were being impeded and censored by Watts’s “connections in

the administration,” but he admits that “all letters [he] wrote concerning the problems

were answered by David Reid [IDOC’s] Assistant Director of Addiction Recovery

Service” and that copies of letters he sent to the Governor of Indiana have recently been

received by him. ECF 2 at 9. In fact, documents attached to his affidavit confirm that the

Governor, Reid, and William K. Wilson, the IDOC Executive Director of Adult

Operations, have received, forwarded and/or responded to several of Nelson-El’s

letters between October of 2018 and February of 2019. ECF 8 at 19–25. It is undisputed

that Nelson-El has already aired his concerns publicly, submitted official grievances,

and filed multiple pleadings, motions, and affidavits in this lawsuit. Despite a general

reference in his affidavit to “problems with my mail” and “letters not being sent out,”

the complaint itself does not plausibly allege that he is being prevented from raising

additional concerns. Given the record currently before the court, Nelson-El’s


                                              9
apprehension of potential future retaliation related to the airing of his issues with Watts

appears to be conjectural in nature and not appropriate for prospective injunctive relief.

See Capeheart v. Terrell, 695 F.3d at 685–86. Thus, Nelson-El’s claims for injunctive relief

will be dismissed. And, because he has sued Warden Sevier “strictly and solely” in his

official capacity “for declaratory and injunctive relief purposes only,” no claims remain

pending against Warden Sevier. ECF 2 at 12.

       This leaves Nelson-El’s request for immediate injunctive relief. ECF 4. To obtain

a preliminary injunction, the moving party must first show (1) he will suffer irreparable

harm before the final resolution of his claims; (2) available remedies at law are

inadequate; and (3) he has a likelihood of success on the merits. See BBL, Inc. v. City of

Angola, 809 F.3d 317, 323–24 (7th Cir. 2015). Here, Nelson-El has not met his initial

burden of showing that a preliminary injunction enjoining prospective discrimination

and/or retaliation and enforcing equitable treatment within the Program is warranted

because he has not alleged sufficient facts showing a threat of irreparable injury that is

real, substantial, and immediate as opposed to speculative. As explained in detail

above, all claims for injunctive relief are being dismissed. Thus, he has no chance of

success on the merits. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)

(“Issuing a preliminary injunction based only on a possibility of irreparable harm is

inconsistent with our characterization of injunctive relief as an extraordinary remedy




                                              10
that may only be awarded upon a clear showing that the plaintiff is entitled to such

relief.”).5

        For these reasons, the court:

        (1) GRANTS the motions to supplement (ECF 5, ECF 6);

        (2) GRANTS Andre Nelson-El leave to proceed against Marlene Elkins-Watts in

her individual capacity for compensatory and punitive damages for retaliating against

him in violation of the First Amendment when she removed him from the Recovery

While Incarcerated Program in August of 2018 in response to his oral complaints about

her disciplinary policies and practices;

        (3) GRANTS Andre Nelson-El leave to proceed against Marlene Elkins-Watts in

her individual capacity for compensatory and punitive damages for discriminating

against him in violation of the Equal Protection Clause of the Fourteenth Amendment

when she applied different standards to the removal and reinstatement process based

on his race;

        (4) DISMISSES all other claims;

        (5) DISMISSES Warden Mark Sevier and Alexandria Bucher;

        (6) DENIES the motion for injunctive relief (ECF 4);

        (7) DIRECTS the clerk and the United States Marshals Service, pursuant to 28



        5 The court also notes that, although Nelson-El has plausibly stated a claim for First Amendment
retaliation against Watts for monetary damages, his likelihood of success on the merits of that claim is
slim as well. Openly criticizing a program administrator’s policies in front of other inmates has been
found to be disruptive to legitimate penological interests, especially where an alternative means for
expressing complaints exists. See Watkins, 599 F.3d at 797–98 (finding inmate’s “public challenge” to law
librarian’s directives was unprotected as a matter of law). Based on the facts alleged in the complaint, it is
likely that this claim falls squarely within the confines of Watkins.


                                                     11
U.S.C. § 1915(d), to issue and serve process, along with a copy of the complaint (ECF 2)

and this order, on Marlene Elkins-Watts at the Indiana Department of Correction; and

       (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Marlene Elkins-Watts

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

       SO ORDERED on May 6, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            12
